Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 12/01/2021, the following occurred: Claims 1-12 have been amended. Claims 1-12 are currently pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 4 and 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. 

Claim Objections
Claim 1 is objected to for the following informalities: “…to the person a following…” should read “…to the person following…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for determining the potential for a negative health outcome. 
Regarding claim 1, the limitation of accessing device-person tables that maintain specific sets of unique device identifier data including device identifier, lot number, serial number and expiration date; accessing extracted device-recall tables that maintain specific sets of unique device recall data including device identifier, lot number, serial number, expiration data, recall data and reason for recall; accessing extracted device-adverse_event tables that maintain specific sets of unique device adverse event data including device identifier, lot number, serial number and expiration date; compare the device-person table data against device-recall data and to compare the device-person table data against device-adverse_event data; determining that at least one match exists between any of the selected devices included in the device-person, and device-recall tables, wherein at least one match indicates the potential for a negative health outcome if said method fails to notify the person; determining that at least one match exists between any of the selected devices included in the device-person, and device-adverseevent tables, wherein at least one match indicates the potential for a negative health outcome if said method fails to notify the person; sending a notification to the person a following determination of a match existing using a user's demographic contact information stored in person table and sending said notification to medical staff of the person; storing said notification in said device-match table for future reference; and creating a person to device list wherein upon a recall occurring the present invention tracks which persons previously received said notification and sending this list of previously informed persons to their medical staff as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting control server, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for control server, the claims encompass determining the potential for a negative health outcome in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of a control server. These additional element are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of control server to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Claims 2-12 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 further defines accessing device-person tables. Dependent claim 3 further defines using the TrackMy Implants User Interface to populate the device-person table. Dependent claim 4 further defines capturing of unique device data. Dependent claim 5 further defines the direct interface of unique device data and user demographic data to server. Dependent claim 6 further defines data population of the extracted device-recall table. Dependent claim 7 further defines data population of the extracted device-adverse 25event table. Claims 3, 6 and 7 recite the additional element of a database which is analyzed in the same manner as above and does not provide a practical application or significantly more. Dependent claim 8 further defines the potential negative health outcomes. Dependent claims 9 and 10 further define determining that at least one match. Dependent claim 11 further defines the server sending out a notification. Dependent claim 12 further defines storing the notification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 9 recite “…user…” The claim is indefinite because it is unclear if the “user” and “person” are the same or different. 
Claims 4 and 5 recite “…a person…” The claim is indefinite because it is unclear whether this person is the same as previously recited person. 
Claim 5 also recites “…an interface…” The claim is indefinite because it is unclear whether this interface is the same as previously recited interface. 
Claim 5 also recites “…matching this data…” The claim is indefinite because it is unclear how the claim can be met. It is unclear what data the Applicant is referring too. I is also unclear how the matching occurs. 
Claim 5 also recites “…the directly interfacing device identifier data…” which lacks antecedent basis, rendering the claim indefinite. 
Claim 11 recites “…data of a person…” which lacks antecedent basis, rendering the claim indefinite. It is unclear is this person is the same as previously recited person.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7 and 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Casady (US 2015/0234995), in view of Abreu US (2001/0056359) and in further view of Halpern (US 2016/189321).

REGARDING CLAIM 1
Casady discloses a method in a computing system for preemptive determination of the potential to send a notification to reduce potential negative health outcomes related to implantable devices and recall, adverse event data to a person having an electronic health record, the method comprising: accessing device-person tables that maintain specific sets of unique device identifier data including device identifier, lot number, serial number and expiration date ([0031] teaches a full listing (interpreted by examiner as device-person tables) of medical product data (interpreted by examiner as unique device identifier data) where the product information can include one or more of: product codes and/or catalog numbers (interpreted by examiner as device identifier), lot numbers, serial numbers and expiration dates); accessing extracted device-recall tables that maintain specific sets of unique device recall data including device identifier, lot number, serial number, expiration data, recall data and reason for recall ([0034] teaches table 1 (interpreted by examiner as extracted device-recall tables that maintain specific sets of unique device recall data) and teaches product code, part number, catalog number (interpreted by examiner as device identifier), lot number, serial number, reason for recall, recall class and recall number (interpreted by examiner as recall data), and [0035] teaches that the information included in Table 1 and also include additional information, but not limited to product identifies (also interpreted by examiner as device identifier) and expiration data); accessing extracted tables that maintain specific sets of unique device data including device identifier, lot number, serial number and expiration date (([0031] teaches a full listing (interpreted by examiner as extracted tables) of medical product data (interpreted by examiner as specific sets of unique device data) where the product information can include one or more of: product codes and/or catalog numbers (interpreted by examiner as device identifier), lot numbers, serial numbers and expiration dates); employing a control server to compare the device-person table data against device-recall data ([0010] teaches comparing the inventory product identifier (interpreted by examiner as device-person table) with the recall information (interpreted by examiner as device-recall data)); determining that at least one match exists between any of the selected devices included in the device-person, and device-recall tables, wherein at least one match indicates the potential for a negative health outcome if said method fails to notify the person ([0010] teaches identifying matches any of the recall information to inventory product identifier. [0013] teaches matching system identifies patients that may have been exposed to the recalled device in the past allowing a healthcare provider to take corrective action (interpreted by examiner as match indicates the potential for a negative health outcome if said method fails to notify the person)) and sending a notification to the medical staff of the user following determination of a ([0011] teaches alerting (interpreted by examiner as notification) the healthcare subscriber data processor system when at least one identifier of the list of the identifiers of products matches any of the recall information [0013] teaches the system alerts the healthcare provider with a visual alert within a subscriber-based system as well as with an e-mail to an authorized user of the healthcare provider with the details of the recall, including patients that may have been affected. [0023] also teaches alerting the user (interpreted by examiner as sending a notification to medical staff of the user) [0050] and [0053] teaches sending an alert by e-mail and/or another electronic notification system including but not limited to a text message and an automated phone call to authorized user (interpreted by examiner as user’s demographic contact information of Abreu below) [0032] also teaches The subscribing hospital system can send alerts for recalled items via email and/or SMS text, and/or display recall alerts on a dashboard alert page for hospital staff to see and take action, such as determine and contact past patients. [0032] teaches any recall matches will then be associated with their corresponding medical product from the request from the subscribing hospital system. The full result set will be returned to the subscribing hospital system via an electronic data feed response (interpreted as the list of Halpern below)); 

Casady does not discloses, however Abreu discloses:
device-adverse_event tables that maintain specific sets of unique device adverse event data (Abreu at [0013] teaches adverse events or reactions that result from the use of devices. [0156] teaches stored product identifiers indicative of a product that can cause a harmful or life-threatening event (interpreted by examiner as device-adverse_event tables that maintain specific sets of unique device adverse event data, where the event data contain the data of Casady (device identifier, lot number, serial number, expiration date))); and to compare the device-person table data against device-adverse_event data, determining that at least one match exists between any of the selected devices (Abreu at [0133] teaches the information about potentially harmful products (interpreted by examiner is adverse_event table data) thus is compared and matched to the current data (interpreted by examiner as device-person table data of Casady) stored in the database of the central server 10); and sending a notification to the person a following determination of a match existing using a user's demographic contact information stored in person table and sending said notification (Abreu at [0036] teaches the present invention therefore allows appropriate action and preventive measures to be taken with respect to the potentially hazardous situation. It can do this by privately, timely, individually, and cost-efficiently locating and alerting the users at risk [0211] teaches a personal information database (interpreted by examiner as person table) that includes user geographic information, address and personal information (interpreted by examiner as user's demographic contact information) [0133] teaches the user(s) 90 of that particular product are identified and notified (interpreted as sending a notification following a determination of a match)); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Casady to incorporate adverse event information and the notification method as taught by Abreu, with the motivation of providing an automated and automatically adjusted and updated system in a reliable and cost-effective manner and is capable of timely and precisely locating and warning a user at risk or exposed to a potentially hazardous situation (Abreu at [0038]).

Casady and Abreu do not discloses, however Halpern discloses:
storing said notification in said device-match table for future reference (Halpern at [0053] teaches that the list of intended notification recipients can also be stored (interpreted by examiner as storing said notification of Casady and Abreu) and accessed for cross reference review by a user. Further, the list can be employed to create a notification log (interpreted by examiner as the device-match table) as shown in FIG. 15 and described below); and, creating a person to device list wherein upon a recall occurring the present invention tracks which persons previously received said notification and sending this list of previously informed person to their medical staff (Halpern at [0053] teaches Further, the list can be employed to create an acknowledgment log (interpreted by examiner as tracks which persons previously received said notification and list of previously informed person) [0054] teaches that once the notification messages are sent, the aforementioned notification/acknowledgment log can be updated to include the method and date the notification messages were sent. The method by which messages are sent can be defined at the time of selling the medical device and this information can be stored in the patient/sales registry (interpreted by examiner as device list) [0033] teaches product recall notifications. [0055] teaches sending the acknowledgment log to manufacture (interpreted by examiner as the medical staff of Casady since the information can be sent with no unpredictable results))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Casady and the adverse event information and the notification method of Abreu to incorporate the notification method and system as taught by Halpern, with the motivation of providing a more accurate reporting, reviewing, and analysis of adverse event reports so that problem devices can be identified and corrected more quickly (Halpern at [0042]).

REGARDING CLAIM 5
Casady, Abreu and Halpern disclose the limitation of claims 1 and 2.
Abreu and Halpern do not explicitly disclose, however Casady further discloses:
(Casady at [0033] and figure 1 teach a Real-Time Recall Inventory Matching System (RTRIM system). [0034] teaches RTRIM stores information and teaches an RTRIM user interface (interpreted by examiner as interface) [0047] teaches the user will submit the request to RTRIMS to look up recall matches for this particular medical product. RTRIMS will send back a notification of any matches, and if there are matches specific recall information will be returned [0005] teaches medical devices may be implanted)

Casady and Halpern do not explicitly disclose, however Abreu further discloses:
including collecting demographic data of a person, wherein the person demographic data includes a server having an interface that consists of sending implantable device data and matching this data person demographic data, and said server then saving this data to the device-person table for ongoing tracking ([0228] teaches using users demographic information through the whole process of acquiring, transmitting and storing his medical data and [0211] teaches that the personal information database 514 includes fields such as all the data submitted by the user to the GPI server 10 during the registration process including a and that each new registered user can also be assigned a unique user identification number, and optimal use of the features of the invention may require some additional information such as demographic. If the user includes allergies to a certain product in his database, the product name and/or other identifier are then used during searching. If the patient is allergic to peanuts, for example, but does not have UPI information related to a product with an undisclosed amount of peanuts, then any time a new UPI is sent by the user to the GPI central server 10, that transferred UPI is checked against the identifier stored in the allergy field (peanuts), and if there is a match, (any peanut protein present) then a warning is sent to the user who transferred the UPI (interpreted by examiner as of implantable device data of Casady and this data to be matched to person demographic data))

REGARDING CLAIM 6
Casady, Abreu and Halpern disclose the limitation of claim 1.
Abreu and Halpern do not explicitly disclose, however Casady further discloses:
The method of Claim 1, further comprising: populating said extracted device-recall tables prior to accessing extracted device-recall tables; and said populating said extracted device-recall tables making a direct API call to a central database of data upon recalled devicess (Casady at [0034] teaches table 1 (interpreted by examiner as device-recall tables. [0032] teaches electronic system to system communication standards such as API (where communication is interpreted by examiner as making a direct API call a central database) [0034] teaches database stores information including recall data (interpreted by examiner as recall details) and table 1 teaches information on device being recalled).

REGARDING CLAIM 7
Casady, Abreu and Halpern disclose the limitation of claim 1.
Abreu and Halpern do not explicitly disclose, however Casady further discloses:
The method of Claim 1, said populating table by making a direct API call to a central database of data (Casady at [0032] teaches electronic system to system communication standards such as API (where communication is interpreted by examiner as populating table by making a direct API call to a central database of data)).

Casady and Halpern do not discloses, however Abreu discloses:
(Abreu at [0013] teaches adverse events or reactions that result from the use of drugs, devices, cosmetics. [0038] teaches a system utilizing a database of potentially harmful product utilization and variables such as product usage information, being acquired, processed, and transmitted using a computer-based system integrated with a public network such as the Internet, for purposes of precisely locating a user exposed to a hazardous situation (interpreted by examiner as populating said extracted device-adverse event table prior to accessing extracted device-adverse event table; and said populating said extracted device-adverse event table and a central database of data upon devices having had adverse events)).

REGARDING CLAIM 9
Casady, Abreu and Halpern disclose the limitation of claim 1.
Abreu and Halpern did not explicitly disclose, however Casady further discloses:
The method of Claim 1, wherein determining that at least one match exists between any of the selected devices of the device-person table and the device-recall tables further comprises: matching at least one of device identifier, lot number, serial number, expiration date; (Casady at [0010] teaches identifying matches any of the recall information to inventory product identifier and [0035] teaches information to include device identifier, lot number, serial number, expiration date. [0061] teaches information or characteristics of a designated medical device (interpreted by examiner as device identifier) can be provided to a surgical team or other health care professional at the site of a medical procedure so that the health care professional can verify that the correct medical device is being used (interpreted by examiner as device identifier)) and 5verifying at least a minimum match upon device identifier (Casady at [0061] teaches this information or characteristics of a designated medical device can be provided to a surgical team or other health care professional at the site of a medical procedure so that the health care professional can verify that the correct medical device is being used (interpreted by examiner as verifying at least a minimum match))

Casady and Halpern do not explicitly disclose, however Abreu further discloses:
and wherein if no match on device identifier occurs the present invention does not notify a user (Abreu at [0212] teaches transmitting an alert on if there is a match (which is interpreted by examiner to imply that if no match on device identifier occurs the present invention does not notify a user)) and wherein a match on device identifier occurs the present invention generates an action on the control server to send a notification to the user said notification informing the user to seek immediate medical attention (Abreu at [0133] teaches the information about potentially harmful products is compared and matched to the current data. [0036] teaches the present invention therefore allows appropriate action and preventive measures to be taken with respect to the potentially hazardous situation (interpreted by examiner as informing the user to seek immediate medical attention). It can do this by privately, timely, individually, and cost-efficiently locating and alerting (interpreted by examiner as send a notification to the user) the users at risk [0133] teaches the user(s) 90 of that particular product are identified and notified); 

REGARDING CLAIM 10
Casady, Abreu and Halpern disclose the limitation of claim 1.
Abreu and Halpern did not explicitly disclose, however Casady further discloses:
The method of Claim 1, wherein determining that at least one match exists between 10any of the selected devices included in the device-person table and the device-adverse event table further comprises: matching at least one of device identifier, lot number, serial number, expiration date; (Casady at [0010] teaches identifying matches any of the recall information to inventory product identifier and [0035] teaches information to include device identifier, lot number, serial number, expiration date. [0061] teaches information or characteristics of a designated medical device (interpreted by examiner as device identifier) can be provided to a surgical team or other health care professional at the site of a medical procedure so that the health care professional can verify that the correct medical device is being used (interpreted by examiner as device identifier)) and verifying at least a minimum match on device identifier (Casady at [0061] teaches this information or characteristics of a designated medical device can be provided to a surgical team or other health care professional at the site of a medical procedure so that the health care professional can verify that the correct medical device is being used (interpreted by examiner as verifying at least a minimum match))

Casady and Halpern do not explicitly disclose, however Abreu further discloses:
wherein if no match on a device identifier occurs, said method declines to notify a person (Abreu at [0212] teaches transmitting an alert on if there is a match (which is interpreted by examiner to imply that if no match on device identifier occurs, method declines to notify a person)) and wherein if a match on a device identifier occurs, said method generates an action on the control server to send a notification to the person informing the person to seek immediate medical attention (Abreu at [0133] teaches the information about potentially harmful products is compared and matched to the current data. [0036] teaches the present invention therefore allows appropriate action and preventive measures to be taken with respect to the potentially hazardous situation (interpreted by examiner as informing the person to seek immediate medical attention). It can do this by privately, timely, individually, and cost-efficiently locating and alerting (interpreted by examiner as send a notification to the person) the users at risk [0133] teaches the user(s) 90 of that particular product are identified and notified); 
REGARDING CLAIM 12
Casady, Abreu and Halpern disclose the limitation of claim 1.
Casady and Abreu did not explicitly disclose, however Halpern further discloses:
The method of Claim 1, providing a timestamp upon each of the said notifications prior to storing said notification in said device-match table; and wherein said storing of the notification on the device-match table saves this timestamp to said device-match table (Halpern at [0032] teaches timely notifications and [0066] teaches tracking time that a notification was sent (interpreted by examiner timestamp for notifications) [0053] teaches that the list of intended notification recipients can also be stored (interpreted by examiner as storing said notification of Casady and Abreu) and accessed for cross reference review by a user. Further, the list can be employed to create a notification log (interpreted by examiner as the device-match table) as shown in FIG. 15 and described below. [0059] teaches the system 880 provides notifications and an improved ability for the medical device manufacturer to be more effective in the logging of reported issues or adverse events with all of the pertinent information relating to the reported issues (i.e., healthcare facility name and/or contact information, description of reported event, time of occurrence (interpreted by examiner as timestamp)).

Claims 2, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Casady (US 2015/0234995), in view of Abreu US (2001/0056359), in view of Halpern (US 2016/189321) and in further view of Mynhier (US 2016/0210427).

REGARDING CLAIM 2
Casady, Abreu and Halpern disclose the limitation of claim 1.
Abreu and Halpern do not explicitly disclose, however Casady further discloses:
(Casady at [0031] teaches a full listing (interpreted by examiner as device-person tables) of medical product data. [0033] and figure 1 teach a Real-Time Recall Inventory Matching System (RTRIM system). [0034] teaches RTRIM stores information and teaches an RTRIM user interface (interpreted by examiner as User Interface) [0036] teaches the RTRIMS user interface 14 allows a user to update and revise the RTRIMS database 12 including: add, edit and delete recalls; add, edit and delete subscribers; manage user information; manage history and logs; manage and provide external access to subscribers; distribute recall notifications to subscribers; post-operation patient outcome data; report medical device performance data; and report supplier recall performance (interpreted by examiner said device-person tables having data population through one of a person manually using the User Interface). [0047] teaches a user that enters a product code/catalog number and a lot number/serial number into a search window. The user will submit the request to RTRIMS to look up recall matches for this particular medical product. RTRIMS will send back a notification of any matches, and if there are matches specific recall information will be returned (interpreted by examiner as search implantable device) [0005] teaches medical devices may be implanted), directly interfacing device identifier data to a server through an Health Level 7 “HL7” established interface with another healthcare related technology system (Casady at [0032] teaches electronic system to system communication standards such as HL7), and the manual uploading/data into said device-person tables by either manual or an automated scanning process (Casady at [0047] teaches a user that enters a product code/catalog number and a lot number/serial number (interpreted by examiner as manual uploading/data entry into the device-person table by manual)).


using Smart on Fast Healthcare Interoperability Resources “FHIR” integration with electronic medical records to capture device identifier data, (Mynhier at [0085] teaches standardized data can be stored in one or more databases defined by a module and standardize information in accordance with Fast Healthcare Interoperability Resources (FHIR) standards and [0098] teaches FHIR of patient data for medical record number (interpreted by examiner as FHIR integration with electronic medical records)) 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Casady, Abreu and Halpern to incorporate FHIR integration with electronic medical records as taught by Mynhier, with the motivation of improving the accuracy of a match (Mynhier at [0086]).

REGARDING CLAIM 3
Casady, Abreu and Halpern disclose the limitation of claims 1 and 2.
Abreu and Halpern do not explicitly disclose, however Casady further discloses:
The method of Claim 2, further comprising: said accessing device-person tables including the user manually populates the device-person tables using a search box connected to a central database for manufactured devices and contains identifying information for each of said manufactured devices (Casady at [0033] and figure 1 teach a Real-Time Recall Inventory Matching System (RTRIM system). [0034] teaches RTRIM stores information (interpreted by examiner as connected to a central database) and teaches an RTRIM user interface (interpreted by examiner as User Interface) [0036] teaches the RTRIMS user interface 14 allows a user to update and revise the RTRIMS database 12 including: add, edit and delete recalls; add, edit and delete subscribers; manage user information; manage history and logs; manage and provide external access to subscribers; distribute recall notifications to subscribers; post-operation patient outcome data; report medical device performance data; and report supplier recall performance. [0047] teaches a user that enters a product code/catalog number and a lot number/serial number (interpreted by examiner as information on manufactured devices and contains identifying information for each of said manufactured devices) into a search window (interpreted by examiner as using a search box). The user will submit the request to RTRIMS to look up recall matches for this particular medical product.).

REGARDING CLAIM 4
Casady, Abreu and Halpern disclose the limitation of claim 1.
Casady, Abreu, Halpern and Mynhier disclose the limitation of claim 2.
Abreu and Halpern do not explicitly disclose, however Casady further discloses:
The method of Claim 2, wherein the capturing of device identifier data through the use of Smart on FHIR integration with electronic medical records to populate the device-person table consists of a person clicking a button that calls a FHIR API endpoint for either an electronic medical record or a patient portal system (Mynhier at [0085] teaches standardized data can be stored in one or more databases defined by a module and standardize information in accordance with Fast Healthcare Interoperability Resources (FHIR) standards. [0089] teaches data consumers 207 can include healthcare providers (e.g., physician from a hospital sharing of electronic medical records with a primary care physician for continuity of care, or the like) and [0092] teaches the application programming interface (API) 314 can be configured to handle requests for data from the data consumers 207. [0190] teaches module is usually invoked through the click of a button).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Casady (US 2015/0234995), in view of Abreu US (2001/0056359), in view of Halpern (US 2016/189321) and in further view of Piecuch (US 2018/0071437).

REGARDING CLAIM 8
Casady, Abreu and Halpern disclose the limitation of claim 1.
Casady and Halpern do not explicitly disclose, however Abreu further discloses: 
The method of Claim 1, wherein the potential negative health outcomes include: death, life changing injury and injury: wherein a recall without dissemination leads to death of a person (Abreu at [0007] teaches the risks, injury, and death caused by unintended adverse drug reactions and defective products [0020] teaches an illustration that demonstrate the inefficiency of existing systems and methods in recalling, tracking, and locating already known harmful drugs and other consumer products and gives an example of a child’s passing (interpreted by examiner as potential negative health outcomes include: death; wherein a recall without dissemination leads to death of a person)); wherein a recall with delayed dissemination leads to a life changing injury to a person who endures injury from before acting upon the recall (Abreu at [0004] injuries that result from a failure to timely identify, locate, and treat users of harmful products (interpreted by examiner as recall occurs with delayed dissemination)); and wherein a recall occurs following an adverse reaction/event (Abreu at [0003] teaches injury that are attributable to the unintended harmful effects of a variety of products and/or changes in the health status of an individual interacting with such products (interpreted as injuries associated with adverse event/condition)). 

Casady, Abreu and Halpern do not explicitly disclose, however Piecuch further discloses: 
(Piecuch at [0004] teaches metallosis can cause an adverse local tissue reaction that can lead to bone and tissue damage)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Casady, Abreu and Halpern to incorporate the injuries related to metallosis as taught by Piecuch, with the motivation of providing implants that reduce or eliminate the potential for the occurrence of such adverse events (Piecuch at [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Casady (US 2015/0234995), in view of Abreu US (2001/0056359), in view of Halpern (US 2016/189321) and in further view of Woolcott (US 2011/0093328).

REGARDING CLAIM 11
Casady, Abreu and Halpern disclose the limitation of claim 1.
Casady and Halpern did not explicitly disclose, however Abreu further discloses:
The method of Claim 1, further comprising: wherein the server sending out a notification on a positive matched recalled device utilizes the persons demographic data stored on the person (Abreu at [0036] teaches the present invention therefore allows appropriate action and preventive measures to be taken with respect to the potentially hazardous situation. It can do this by privately, timely, individually, and cost-efficiently locating and alerting the users at risk (interpreted by examiner as sending out a notification on a positive matched recalled device) [0211] teaches a personal information database (interpreted by examiner as person table) that includes user geographic information, address and personal information (interpreted by examiner as user's demographic contact information))

Abreu and Halpern did not explicitly disclose, however Casady further discloses:
said populating said device-person tables with demographic data of a person including care team information, populating said device-person tables prior to said accessing device- person tables; said method generates an electronic mail sent to the email address of the person from the person table, generates a text message sent to the text enable phone number stored in the Person table, and a phone call message sent to one of the mobile phone numbers and the landline phone number stored on the Person table (Casady at [0010] and [0011] teaches populating databases (interpreted by examiner as populating said device-person tables) at [0050] and [0053] teaches sending an alert by e-mail and/or another electronic notification system including but not limited to a text message and an automated phone call to authorized user (interpreted by examiner as generates an electronic mail sent to the email address of the person from the person table, generates a text message sent to the text enable phone number stored in the Person table, and a phone call message sent to one of the mobile phone numbers stored on the Person table) [0032] also teaches the subscribing hospital system can send alerts for recalled items via email and/or SMS text, and/or display recall alerts on a dashboard alert page for hospital staff to see and take action, such as determine and contact past patients. Table 2 teaches supplier information (interpreted by examiner as care team information)).

Casady, Abreu and Halpern do not explicitly disclose, however Woolcott further discloses:
said populating said device-person tables with demographic data of a person including email address, text enabled phone number, mobile phone number, and landline phone number; and a phone call message sent to one of the landline phone number stored on the Person table (Woolcott at [0046] teaches table (interpreted as the device-person table of Casady) with a user identifier (e.g., name or email address), a mobile device identifier (e.g., telephone number), an electronic mail address of the user. [0041] teaches telephone such as cellular phones, mobile phones or landline phones).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Casady, Abreu and Halpern with teaching of Woolcott since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the method of the primary, secondary and third reference using the table, as found in the fourth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Response to Arguments
Drawing Objections
Regarding the drawing objection(s), the Applicant has amended the drawings to overcome the basis/bases of objection. 

Claim Objections
Regarding the claim objection(s) of claims 2, 6-11, the Applicant has amended the claims to overcome the basis/bases of objection. 



Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claims 1-12, the Applicant has amended the claims to overcome some of the bases of rejection, however many other indefinite issues remain. The Examiner notes that the claims are rife with indefinite issues and intended use language. The Examiner has attempted to identify as many issues as possible, but notes that it is likely that additional issues remain. The Examiner strongly suggests that the Applicant review the claims and remove any indefiniteness issues that remain while possibly reciting the functionality of the claims. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-12, the Applicant has amended the claims, but they do not overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-12, the Applicant has amended the claims, but they do not overcome the art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626